Title: To Benjamin Franklin from Vergennes: Two Letters, 25 September 1779
From: Vergennes, Charles Gravier, comte de
To: Franklin, Benjamin


I.
A Velles. [Versailles] le 25 7bre. 1779.
J’ai l’honneur de vous envoyer, M, un paquet pour M. le cher. de la Luzerne; je vous prie de vouloir bien en charger le cape. du bâtiment amèricain qui se trouve dans le port de Nantes, et qui est au moment de Son dèpart pour l’amerique.
Je ne suis pas encore en état, M, de vous informer de la resolution du Roi relativement aux diverses demandes du Congrès, parceque les cahiers qui les renferment doivent être examinés, et que ce n’est qu’après cet Examen, qu’il pourra en etre rendu compte à S. M. Dès qu’Elle aura prononcé, elle repondra au Congrès pour lui faire part de Sa determination.
J’ai l’honneur d’etre &
M Franklin
 
II.
à Versailles le 25. 7bre. 1779.
J’ai l’honneur de vous envoyer, M, copie d’un mémoire qui m’a été adressé par M. Le Pr. de Montbarey; vous y verrez que deux caporaux d’une compagnie d’ouvriers du Corps-royal d’artillerie reclament leur part dans la prise du bâtiment anglais le Fox, faite par la frégate américaine la Boston; comme cette demande me paroit on ne peut pas plus juste, le Roi m’a ordonné de vous la communiquer, afin que vous puissiez la transmettre au Congrès, qui certainement s’empressera de faire rendre justice aux deux Caporaux qu’elle interesse: M. le cher. de La Luzerne reçoit l’ordre de leur accorder ses bons offices.
